


EXHIBIT 10.1


CLIFFS NATURAL RESOURCES INC.
2015 EQUITY AND INCENTIVE COMPENSATION PLAN


RESTRICTED STOCK UNIT AWARD MEMORANDUM








 
 
 
Employee:
 
PARTICIPANT NAME


Date of Grant:


Number of Restricted Stock Units (Common Shares) Subject to Award
 
September 10, 2015


SHARES GRANTED
 
 
Vesting Date:
 
December 15, 2017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Additional terms and conditions of your award are included in the Restricted
Stock Unit Award Agreement. As a condition to your receipt of this award, you
must log on to Fidelity’s website at www.netbenefits.fidelity.com and accept the
terms and conditions of this award within 90 calendar days of your Date of
Grant. If you do not accept the terms and conditions of this award within such
time at www.netbenefits.fidelity.com, this award may be forfeited and
immediately terminate.
Note: Article 2.1 of the Restricted Stock Unit Award Agreement contains
provisions that restrict your activities. These provisions apply to you and, by
accepting this award, you agree to be bound by these restrictions.
 



--------------------------------------------------------------------------------






CLIFFS NATURAL RESOURCES INC.
2015 EQUITY AND INCENTIVE COMPENSATION PLAN


Restricted Stock Unit Award Agreement


This Restricted Stock Unit Award Agreement (this “Agreement”) is between Cliffs
Natural Resources Inc., an Ohio corporation (the “Company”), and you, the person
named in the Restricted Stock Unit Award Memorandum (the “Award Memorandum”) who
is an employee of the Company or a Subsidiary of the Company (the
"Participant"). For purposes of this Agreement, “Employer” means the entity (the
Company or Subsidiary) that employs the Participant on the applicable date. This
Agreement is effective as of the Date of Grant set forth in the Award
Memorandum.
The Company wishes to award to the Participant Restricted Stock Units
representing the opportunity to earn a number of Common Shares, subject to the
terms and conditions set forth in this Agreement, in order to carry out the
purpose of the Cliffs Natural Resources Inc. 2015 Equity and Incentive
Compensation Plan (the “Plan”). All capitalized terms not defined in this
Agreement shall have the same meaning as set forth in the Plan. See Section 2 of
the Plan for a list of certain defined terms.
In the event of a conflict between the terms of this Agreement, the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.


ARTICLE 1.
Grant and Terms of Restricted Stock Units


1.1    Grant of Restricted Stock Units. Pursuant to the Plan, the Company has
granted to the Participant the number of Restricted Stock Units as specified in
the Award Memorandum, with dividend equivalents (“Restricted Stock Units”),
effective as of the Date of Grant.
1.2    Vesting As Condition of Payment. The Restricted Stock Units evidenced by
this Agreement and these terms and conditions shall only result in the issuance
of Common Shares equal in number to the Restricted Stock Units to the extent the
Participant is “Vested” in the Restricted Stock Units on the date the Restricted
Stock Units are to be paid as specified in Section 1.4. The Restricted Stock
Units will become Vested as follows:
(a)    Employment Through Vesting Period. The Participant will become 100%
Vested in all the Restricted Stock Units subject to this award if the
Participant remains in the continuous employ of the Company or a Subsidiary
throughout the period beginning on the Date of Grant and ending on the Vesting
Date, as set forth in the Award Memorandum ("Vesting Period").
(b)    Death, Disability or Termination Without Cause. If the Participant
experiences a termination of employment with the Company because of the
Participant’s death or Disability (as defined herein) or a termination of
employment by the Company without Cause (as defined herein) during the Vesting
Period, the Participant shall become Vested in a prorated number of Restricted
Stock Units equal to the product of the number of Restricted Stock Units subject
to this award, multiplied by a fraction, the numerator of which is the number of
full months the

2

--------------------------------------------------------------------------------




Participant was employed with the Company or a Subsidiary between the Date of
Grant and the date of the Participant’s termination of employment, and the
denominator of which is 27, rounded down to the nearest whole Restricted Stock
Unit.
(c)    Reserved.
(d)    Change in Control. In the event a Change in Control occurs during the
Vesting Period, the Participant will become Vested in the Restricted Stock Units
only to the extent provided in Section 1.3.
In the event the Participant otherwise terminates employment prior to becoming
Vested in the Restricted Stock Units or the Participant’s employment is
terminated by the Company for Cause, the Participant shall forfeit all rights to
any Restricted Stock Units evidenced by this Agreement.
1.3    Change in Control Vesting.
(a)    If the Participant remains in the continuous employ of the Company or a
Subsidiary throughout the period beginning on the Date of Grant and ending on
the date of a Change in Control, the Participant will become 100% Vested in all
the Restricted Stock Units evidenced by this Agreement upon the Change in
Control, except to the extent that an award meeting the requirements of Section
1.3(f) (a “Replacement Award”) is provided to the Participant in accordance with
Section 1.3(f) to replace, adjust or continue the award of Restricted Stock
Units covered by this Agreement (the “Replaced Award”). If a Replacement Award
is provided, references to Restricted Stock Units in this Agreement shall be
deemed to refer to the Replacement Award after the Change in Control.
(b)    If, upon or after receiving a Replacement Award, the Participant
experiences a termination of employment with the Company or a Subsidiary of the
Company (or any of their successors) (as applicable, the “Successor”) by reason
of the Participant terminating employment for Good Reason or the Successor
terminating Participant’s employment other than for Cause, in each case within a
period of two years after the Change in Control and during the Vesting Period,
the Participant shall become 100% Vested in the Replacement Award upon such
termination.
(c)    If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding Restricted Stock Units that at the
time of the Change in Control are not subject to a “substantial risk of
forfeiture” (within the meaning of Section 409A of the Code) will be deemed to
be Vested at the time of such Change in Control and will be paid as provided for
in Section 1.4(c).
(d)    For purposes of this Agreement, “Disability” shall mean a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and that results in the Participant: (i) being unable to engage in any
substantial gainful activity; or (ii) receiving income replacement benefits for
a period of not less than three months under an accident or health plan covering
employees of the Company.
(e)    Reserved.
(f)    For purposes of this Agreement, a “Replacement Award” means an award: (i)
of the same type (e.g., time-based restricted stock units) as the Replaced
Award; (ii) that has a

3

--------------------------------------------------------------------------------




value at least equal to the value of the Replaced Award; (iii) that relates to
publicly traded equity securities of the Company or its successor in the Change
in Control or another entity that is affiliated with the Company or its
successor following the Change in Control; (iv) if the Participant holding the
Replaced Award is subject to U.S. federal income tax under the Code, the tax
consequences of which to such Participant under the Code are not less favorable
to such Participant than the tax consequences of the Replaced Award; and (v) the
other terms and conditions of which are not less favorable to the Participant
holding the Replaced Award than the terms and conditions of the Replaced Award
(including the provisions that would apply in the event of a subsequent Change
in Control). A Replacement Award may be granted only to the extent it does not
result in the Replaced Award or Replacement Award failing to comply with or be
exempt from Section 409A of the Code. Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the two preceding sentences are satisfied.
The determination of whether the conditions of this Section 1.3(f) are satisfied
will be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion.
(g)    For purposes of this Agreement, a termination for “Cause” shall mean
that, prior to termination of employment, the Participant shall have committed:
(i) and been convicted of a criminal violation involving fraud, embezzlement or
theft in connection with his or her duties or in the course of his or her
employment with the Company or any Affiliate (or the Successor, if applicable);
(ii) intentional wrongful damage to property of the Company or any Affiliate (or
the Successor, if applicable); (iii) intentional wrongful disclosure of secret
processes or confidential information of the Company or any Affiliate (or the
Successor, if applicable); or (iv) intentional wrongful engagement in any
competitive activity; and any such act shall have been demonstrably and
materially harmful to the Company or any Affiliate (or the Successor, if
applicable). For purposes of this Agreement, no act or failure to act on the
part of the Participant shall be deemed “intentional” if it was due primarily to
an error in judgment or negligence, but shall be deemed “intentional” only if
done or omitted to be done by the Participant not in good faith and without
reasonable belief that the Participant’s action or omission was in the best
interest of the Company or an Affiliate (or the Successor, if applicable).
(h)    A termination “for Good Reason” shall mean the Participant’s termination
of employment with the Successor as a result of the initial occurrence, without
the Participant’s consent, of one or more of the following events:
(i)    a material diminution in the Participant’s annual base salary rate as in
effect from time to time (“Base Pay”);
(ii)    a material diminution in the Participant’s authority, duties or
responsibilities;
(iii)    a material change in the geographic location at which the Participant
must perform services;
(iv)    a reduction in the Participant’s opportunity regarding annual bonus,
incentive or other payment of compensation, in addition to Base Pay, made or to
be made in regard to services rendered in any year or other period pursuant to
any bonus, incentive, profit-sharing, performance, discretionary pay or similar
agreement, policy, plan, program or arrangement (whether or not funded) of the
Successor; and

4

--------------------------------------------------------------------------------




(v)    any other action or inaction that constitutes a material breach by the
Participant’s employer of the employment agreement, if any, under which the
Participant provides services.
Notwithstanding the foregoing, “Good Reason” shall not be deemed to exist
unless: (A) the Participant has provided notice to his or her employer of the
existence of one or more of the conditions listed in (i) through (v) above
within 90 days after the initial occurrence of such condition or conditions; and
(B) such condition or conditions have not been cured by the Participant’s
employer within 30 days after receipt of such notice.
1.4    Payment of Restricted Stock Units.
(a)    Payment After the Vesting Period. Subject to Sections 1.4(b) and (c), the
Restricted Stock Units that are Vested as of the Vesting Date shall be paid
after the end of the Vesting Period, but in any event no later than 2-½ months
after the end of the Vesting Period to the extent they have not been previously
paid to the Participant.
(b)    Payment After Death, Disability or Termination Without Cause.
Notwithstanding Section 1.4(a), if the Participant experiences a termination of
employment with the Company because of the Participant’s death or Disability or
a termination of employment by the Company without Cause during the Vesting
Period, the Vested Restricted Stock Units will be paid within 30 days following
the date of such termination. Any payment of Restricted Stock Units to a
deceased Participant shall be paid to the estate of the Participant, unless the
Participant files a completed Designation of Death Beneficiary with the Company
in accordance with its procedures.
(c)    Change in Control. Notwithstanding Section 1.4(a) and Section 1.4(b), to
the extent any Restricted Stock Units are Vested as of a Change in Control, such
Vested Restricted Stock Units will be paid within 10 days of the Change in
Control; provided, however, that if such Change in Control would not qualify as
a permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Section 409A of the Code applies to such
distribution, payment will be made on the date that would have otherwise applied
pursuant to this Section 1.4.
(d)    Payment Following a Change in Control. Notwithstanding Section 1.2 and
1.4(a), if, during the two-year period following a Change in Control, the
Participant experiences a qualifying termination of employment (as described in
Section 1.3(b)), the Restricted Stock Units that are Vested as of the date of
such termination of employment shall be paid within 10 days of such termination
of employment to the extent they have not been previously paid to the
Participant; provided, however, that if such Change in Control would not qualify
as a permissible date of distribution under Section 409A(a)(2)(A) of the Code,
and the regulations thereunder, and where Section 409A of the Code applies to
such distribution, payment will be made on the date that would have otherwise
applied pursuant to this Section 1.4. Notwithstanding the foregoing to the
contrary, to the extent payment is due within 10 days of the termination of
employment, if the Participant on the date of such termination of employment is
a “specified employee” (within the meaning of Section 409A of the Code
determined using the identification methodology selected by the Company from
time to time), payment for the Restricted Stock Units will be made on the first
day of the seventh month after the date of Participant’s termination of
employment or, if earlier, the date of the Participant’s death.

5

--------------------------------------------------------------------------------




(e)    General. The Restricted Stock Units are to be settled in Common Shares.
The Committee may withhold Common Shares to the extent necessary to satisfy
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related item withholding requirements, as described in
Section 4.3. In addition, the Committee may restrict 50% of the Common Shares to
be issued in satisfaction of the total Restricted Stock Units, before income tax
withholding, so that they cannot be sold by the Participant unless immediately
after such sale the Participant is in compliance with the Cliffs Natural
Resources Inc. Directors' and Officers' Share Ownership Guidelines ("Share
Ownership Guidelines") that are applicable to the Participant at the time of
sale.
(f)    Payment Obligation. Prior to payment, the Company shall only have an
unfunded and unsecured obligation to make payment of Restricted Stock Units to
the Participant. The Restricted Stock Units evidenced by this Agreement that
have not yet been earned, and any interests of the Participant with respect
thereto, are not transferable other than pursuant to the laws of descent and
distribution, or in accordance with Section 1.4(b).
(g)    No Shareholder Rights. The Participant shall have no rights of ownership
in the Common Shares underlying the Restricted Stock Units and no right to vote
the Common Shares underlying the Restricted Stock Units until the date on which
the Common Shares underlying the Restricted Stock Units are issued or
transferred to the Participant pursuant to this Section 1.4.
ARTICLE 2.
Other Terms and Conditions


2.1    Non-Compete and Confidentiality.
(a)    A Participant shall not render services for any organization or engage
directly or indirectly in any business that is a competitor of the Company or
any Affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any Affiliate of the Company or distribute any secret or confidential
information belonging to the Company or any Affiliate of the Company.
(b)    Failure to comply with Section 2.1(a) above will cause a Participant to
forfeit the right to Restricted Stock Units and require the Participant to
reimburse the Company for the taxable income received on Restricted Stock Units
that have been paid out in Common Shares within the 90-day period preceding the
Participant’s termination of employment.
ARTICLE 3.
Acknowledgments
3.1    Acknowledgments. In accepting the award, the Participant acknowledges,
understands and agrees to the following:
(a)
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)
The grant of the Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted


6

--------------------------------------------------------------------------------




Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;
(c)
All decisions with respect to future Restricted Stock Units or other grants, if
any, will be at the sole discretion of the Company;

(d)
The Participant’s participation in the Plan is voluntary;

(e)
The Restricted Stock Unit Award and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company or any Subsidiary and shall not
interfere with the ability of the Company, or any Subsidiary, as applicable, to
terminate the Participant’s employment or service relationship (if any);

(f)
The future value of the underlying Common Shares is unknown, indeterminable and
cannot be predicted with certainty;

(g)
No claim or entitlement to compensation or damages shall arise from forfeiture
of any Restricted Stock Units resulting from the Participant ceasing to provide
employment or other services to the Company or a Subsidiary (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of the
Participant’s employment agreement, if any), and in consideration of the grant
of the Restricted Stock Units to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company or any of its Subsidiaries, and the Participant waives his
or her ability, if any, to bring any such claim, and releases the Company and
its Subsidiaries from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(h)
Neither the Plan nor the Restricted Stock Units shall be construed to create an
employment relationship where any employment relationship did not otherwise
already exist;

(i)
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Common
Shares. The Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Restricted Stock Units;

(j)
The Restricted Stock Units and the Common Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance,


7

--------------------------------------------------------------------------------




resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments; and
(k)
The Company reserves the right to impose other requirements on participation in
the Restricted Stock Units and on any Common Shares acquired under the Plan, to
the extent the Company determines it is necessary or advisable in order to
comply with local law or other applicable rules or facilitate the administration
of the Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

ARTICLE 4.
General Provisions
4.1    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Agreement and these terms and
conditions, the Company shall not be obligated to issue any Common Shares
pursuant to the Agreement and these terms and conditions if the issuance or
payment thereof would result in a violation of any such law; provided, however,
that the Common Shares will be issued at the earliest date at which the Company
reasonably anticipates that the issuance of the Common Shares will not cause
such violation.
4.2    Dividend Equivalents. During the period beginning on the Date of Grant
and ending on the date that the Restricted Stock Units are paid in accordance
with Section 1.4, the Participant will be entitled to dividend equivalents on
Restricted Stock Units equal to the cash dividend or distribution that would
have been paid on the Restricted Stock Units had the Restricted Stock Units been
issued and outstanding Common Shares on the record date for the dividend or
distribution. Such accrued dividend equivalents (a) will vest and become payable
upon the same terms and at the same time of settlement as the Restricted Stock
Units to which they relate, and (b) will be denominated and payable solely in
cash.
4.3    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by the Participant under this Agreement, and the amounts
available to the Company for such withholding are insufficient, it will be a
condition to the receipt of such payment or the realization of such benefit that
the Participant make arrangements satisfactory to the Company for payment of the
balance of such taxes required to be withheld, which arrangements (in the
discretion of the Committee) may include relinquishment of a portion of such
benefit. If the Participant’s benefit is to be received in the form of Common
Shares, and the Participant fails to make arrangements for the payment of tax,
then, unless otherwise determined by the Committee, the Company will withhold
Common Shares having a value equal to the amount required to be withheld.
Notwithstanding the foregoing, when the Participant is required to pay the
Company an amount required to be withheld under applicable income and employment
tax laws, the Participant may elect, unless otherwise determined by the
Committee, to satisfy the obligation, in whole or in part, by having withheld,
from the shares required to be delivered to the Participant, Common Shares
having a value equal to the amount required to be withheld or by delivering to
the Company other Common Shares held by the Participant. The shares used for tax
withholding will be valued at an amount equal to the fair market value on the
date the benefit is to be included in the Participant’s income. In no event will
the market value of the Common Shares to be withheld and delivered pursuant to
this Section

8

--------------------------------------------------------------------------------




to satisfy applicable withholding taxes in connection with the benefit exceed
the minimum amount of taxes required to be withheld.
4.4    Continuous Employment. For purposes of this Agreement, the continuous
employment of the Participant with the Company shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have separated from
service with the Company, by reason of the transfer of his employment among the
Company or Subsidiaries or an approved leave of absence, unless otherwise
indicated in the Plan or if required to comply with Section 409A of the Code.
4.5    Relation to Other Benefits. Any economic or other benefit to the
Participant under the Agreement and these terms and conditions or the Plan shall
not be taken into account in determining any benefits to which the Participant
may be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company or a Subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or Subsidiary.
4.6    Adjustments. Restricted Stock Units evidenced by this Agreement are
subject to adjustment as provided in Section 11 of the Plan.
4.7    These Terms and Conditions Subject to Plan. The Restricted Stock Units
covered under the Agreement and all of the terms and conditions hereof are
subject to all of the terms and conditions of the Plan, a copy of which is
available upon request.
4.8    Transferability. Except as otherwise provided in the Plan, the Restricted
Stock Units are non-transferable and any attempts to assign, pledge, hypothecate
or otherwise alienate or encumber (whether by law or otherwise) any Restricted
Stock Units shall be null and void.
4.9    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Restricted Stock Unit award materials by and among, as applicable, the Company
or Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.
The Participant understands that the Company or Subsidiary may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any Common Shares of or directorships in the Company that are held, details of
all Restricted Stock Units or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor,
for the exclusive purpose of implementing, administering and managing the Plan
(“Data”).
The Participant understands that Data will be transferred to the Company’s
broker, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients’ use of the Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than the Participant’s country. The
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative.

9

--------------------------------------------------------------------------------




The Participant authorizes the Company, the Company’s broker and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Participants’ participation in
the Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands if he or she resides outside the United
States, he or she may, at any time, view their respective Data, request
additional information about the storage and processing of their Data, require
any necessary amendments to their Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative. Further, the Participant understands that he or
she is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, his or her employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant's consent is that the Company would not
be able to grant Restricted Stock Units or other equity awards or administer or
maintain such awards. Therefore, the Participant understands that refusing or
withdrawing his or her consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.
4.10    Amendments. This Agreement can be amended at any time by the Committee.
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto. Except for amendments
necessary to bring this Agreement into compliance with current law including
Section 409A of the Code, no amendment to this Agreement shall materially and
adversely affect the rights of the Participant without the Participant’s written
consent.
4.11    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
4.12    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Units by electronic means.
By accepting this award of Restricted Stock Units, the Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
4.13    Headings. Headings are given to the articles or sections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
4.14    Governing Law. This Agreement is governed by and construed in accordance
with the internal substantive laws of the State of Ohio.
4.15    Section 409A of the Code. To the extent applicable, it is intended that
this Agreement and the Plan comply with the provisions of Section 409A of the
Code. This Agreement and the Plan shall be administered in a manner consistent
with this intent, and any provision that would cause the Agreement or the Plan
to fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may

10

--------------------------------------------------------------------------------




be retroactive to the extent permitted by Section 409A of the Code and may be
made by the Company without the consent of the Participant). The terms
“termination of employment,” “terminates employment,” and similar words and
phrases used in this Agreement mean a “separation from service” within the
meaning of Treasury Regulation section 1.409A-1(h).
[Acceptance Page Contained in Exhibit A]

11

--------------------------------------------------------------------------------






Exhibit A


ELECTRONIC ACCEPTANCE
Acceptance by the Participant


By selecting the “Accept Grant” box on the website of the Company’s
administrative agent, the Participant acknowledges acceptance of, and consents
to be bound by, the Plan and this Agreement and any other rules, agreements or
other terms and conditions incorporated herein by reference.
IF I FAIL TO ACKNOWLEDGE ACCEPTANCE OF THE AWARD WITHIN NINETY (90) DAYS OF THE
DATE OF GRANT SET FORTH IN THE AGREEMENT, THE COMPANY MAY DETERMINE THAT THIS
AWARD HAS BEEN FORFEITED.
PARTICIPANT NAME
 
ACCEPTANCE DATE
Participant Name
 
Date
ELECTRONIC SIGNATURE
 
 
Participant Signature
 
 






12